El Juez Asociado Sr. Sulzbacher,
emitió la siguiente opinión del Tribunal:
*514El acusado Manuel Ramos fué debidamente juzgado y condenado por la Corte de Distrito de Mayagíiez, por hurto de mayor cuantía; hizo moción para nuevo juicio, la cual fué denegada por la Corte, y él apela á este Tribunal. No se encuentra en los autos pliego de excepciones ni escrito alguno refiriéndose á error cometido por el Tribunal senten-ciador. Esta Suprema Corte no encuentra error alguno, y por tanto la sentencia de la Corte de Distrito de Mayagíiez debe ser confirmada.

Confirmada.

Jueces concurrentes, Sres. Presidente, Quiñones y Asocia-dos Hernández, Figueras y MacLeary.